Citation Nr: 0910580	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for hepatitis B and 
hepatitis C, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In July 2006, the Board 
remanded the Veteran's claim for additional development.


FINDING OF FACT

The Veteran's service-connected hepatitis has been manifested 
by incapacitating episodes having duration of at least six 
weeks during a 12-month period with symptoms of fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain; near-constant debilitating symptoms have 
not been shown.


CONCLUSION OF LAW

The criteria for a 60 percent rating for service-connected 
hepatitis B and hepatitis C have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.112, 4.113, 4.114, Diagnostic Codes 7345, 7354 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through January 2004 and July 2006 notice 
letters, the Veteran and his representative were notified of 
the information and evidence needed to substantiate the 
Veteran's claim.  The Veteran was informed that the evidence 
must show an increase in severity of the disability.  
Additionally, the July 2006 letter told the Veteran to submit 
medical evidence and lay statements showing how the 
disability has worsened and set forth the general criteria 
for assigning disability ratings.  Although the letters did 
not list the applicable diagnostic codes, the Veteran showed 
actual knowledge of what information and evidence was 
necessary to substantiate the claim through his statements 
and hearing testimony.  See, e.g., Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  He was able to fully participate in 
the prosecution of his claim.

The Board also finds that the January 2004 and July 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Consequently, a remand 
of the disability rating issue for further notification of 
how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service personnel and 
treatment records have been obtained and associated with the 
claims file.  Treatment records have also been obtained from 
the VA Medical Center (VAMC) in Fayetteville, Arkansas, and 
its affiliated outpatient clinics.  The Veteran submitted 
treatment records from State of California Department of 
Corrections.  Additionally, the Veteran was provided multiple 
VA examinations in connection with his claim, the reports of 
which are of record.  Furthermore, the Veteran was afforded a 
hearing before the Board in April 2006, the transcript of 
which is also of record.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran 
filed his claim for an increase in December 2003.

The Veteran was initially awarded service connection for 
viral hepatitis in March 1973.  A 10 percent disability 
rating was assigned.  After the Veteran filed the present 
claim for an increase, the 10 percent rating for viral 
hepatitis was confirmed and continued by an April 2004 rating 
decision.  However, by a September 2004 rating decision, the 
rating for the disability was increased to 40 percent and the 
disability was re-characterized by the RO as hepatitis B and 
hepatitis C.  Thus, the Veteran has effectively been granted 
service connection for hepatitis B and hepatitis C and those 
are the disabilities that are to be evaluated.

In any case, the symptomatology of the various forms of 
hepatitis appear to be similar in nature as the diagnostic 
code pertaining to chronic active hepatitis and hepatitis B 
is nearly identical to the diagnostic code pertaining to 
hepatitis C.  Because hepatitis B infection has not been 
evident throughout the rating period, the Board will focus on 
the rating criteria for hepatitis C.  (The third note 
following the diagnostic code pertaining to hepatitis B 
establishes that hepatitis B infection must be confirmed by 
serologic testing in order to be evaluated under the 
diagnostic code.  See 38 C.F.R. § 4.114 (Diagnostic 
Code 7345) (2008).  This has not been the case for the 
Veteran since approximately March 2004.)  Additionally, 
certain coexisting diseases of the digestive system do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113 (2008).

Hepatitis C is evaluated under Diagnostic Code 7354.  Under 
that diagnostic code, when there is serologic evidence of 
hepatitis C infection, a 40 percent rating is warranted for 
daily fatigue, malaise, and anorexia with minor weight loss 
and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent rating is 
assigned for daily fatigue, malaise, and anorexia with 
substantial weight loss (or other indication of malnutrition) 
and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent rating 
is warranted for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right quadrant pain).  38 C.F.R. § 4.114 (Diagnostic 
Code 7354).

Following the rating criteria, Note 1 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Id.

The regulations define "substantial weight loss" as a 
weight loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer.  
"Minor weight loss" is defined as a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  "Baseline weight" is defined as 
the average weight for the two-year period preceding onset of 
the disease.  38 C.F.R. § 4.112 (2008).

A review of the medical evidence reveals that the Veteran was 
first diagnosed with hepatitis C by liver biopsy in May 2002, 
prior to filing the claim for an increase.  The diagnosis is 
contained in California Department of Corrections records 
that the Veteran submitted in July 2006.  He began interferon 
treatment in June 2002 for hepatitis C.  The heaviest weight 
documented for the Veteran from that time period was 212 
pounds in February 2002.

The Veteran underwent VA examination in connection with the 
claim in March 2004.  The Veteran complained of extreme 
fatigue, upper abdominal pain, weight loss, nausea, vomiting, 
loss of appetite, and joint pain.  He also reported that he 
had approximately 100 attacks or flare-ups per year that 
resulted in him staying home in bed.  Objective examination 
reflected slight tenderness in the upper gastric area and 
generalized muscle weakness.  The Veteran weighed 185 pounds.  
The examiner noted that the Veteran had weight loss and that 
incapacitating episodes were still present.  Based on 
laboratory testing, the examiner diagnosed the Veteran with 
hepatitis B and hepatitis C.

In January 2005, the Veteran underwent further VA 
examination.  Based on laboratory testing, only hepatitis C 
was diagnosed.  Although hepatitis B antigens were present, 
the test for hepatitis A and hepatitis B antibodies was 
negative.  At that examination, symptoms were reported as 
constant abdominal pain, easy fatigability, arthralgia, and 
gastrointestinal disturbances.  The symptoms occurred daily, 
but the Veteran was still able to function.  The Veteran 
stated that the symptoms did not cause incapacitation.  
Examination did not reveal tenderness in the abdomen or 
generalized muscle weakness.  The Veteran weighed 186 pounds.

Pursuant to the Board's July 2006 remand, the Veteran was 
afforded another VA examination in connection with the claim 
in July 2007.  The examiner provided a diagnosis of hepatitis 
C.  According to the Veteran, he experienced right upper 
quadrant pain, near-constant fatigue and malaise, and 
intermittent anorexia.  He denied experiencing nausea, 
vomiting, or weight loss.  The report indicated that the 
Veteran's hepatitis C produced moderate to severe effects on 
his daily activities.  Examination reflected no evidence of 
malnutrition or other signs of liver disease.  There was 
tenderness over the epigastric area.  The Veteran weighed 216 
pounds.

Notably, at the July 2007 examination, the Veteran reported 
that had greater than ten incapacitating episodes during the 
previous 12-month period.  He stated that each episode lasted 
over ten den days.  In September 2007, the VA examiner was 
asked to provide further comment on the reported 
incapacitating episodes.  The examiner commented that the 
incapacitating episodes were reported by the Veteran and not 
confirmed by medical documentation.  The examiner noted that 
the previous eight months of treatment records from the 
Fayetteville VAMC showed six instances of treatment for 
complaints of abdominal pain, although two instances appeared 
to be related to gastritis.  The examiner stated that he 
could not provide any further opinion regarding the Veteran's 
pain.

Diagnostic Code 7354 provides two methods for evaluating 
hepatitis C, at least for the 10-, 20-, 40-, and 60 percent 
rating criteria.  One method pertains to the daily (or 
intermittent) symptoms generally associated with the 
disability.  The 40 percent rating currently assigned for the 
Veteran's hepatitis C already contemplates the symptoms of 
daily fatigue, malaise, and anorexia.  Those symptoms have 
been generally documented in the VA examination reports and 
the VA treatment records.  Additionally, at the April 2006 
hearing, the Veteran testified that he experienced those 
symptoms on a daily basis.  The 40 percent rating also 
contemplates minor weight loss.  For a 60 percent rating to 
be warranted under this method, there must be a showing of 
substantial weight loss or other indication of malnutrition.  
See 38 C.F.R. § 4.114 (Diagnostic Code 7354).

The Veteran lost weight for a certain period during the 
pendency of the claim.  Information is not available to 
calculate the Veteran's baseline weight (the average weight 
for the two-year period preceding onset of the disease).  
However, the heaviest weight of record within two years of 
the claim being filed was 212 pounds in February 2002.  By 
July 2006, the Veteran's weight was down to 177 pounds as 
documented in the VA treatment records.  When using these 
extreme weights, the Veteran's weight loss was approximately 
16.5 percent during that period.  Because the weight loss was 
between 10 percent and 20 percent, it is considered to be 
minor weight loss.  See 38 C.F.R. § 4.112.

At his hearing, the Veteran stated that he went from weighing 
215 pounds to 175 pounds.  Even when using the weights 
provided by the Veteran at the hearing, substantial weight 
loss would still not be shown because the percentage weight 
loss would be just over 18.5 percent-still less than the 20 
percent threshold.  After July 2006, VA treatment records 
have reflected weight gain by the Veteran.  By July 2007, the 
Veteran weighed 216 pounds.  Because only minor weight loss 
was shown (and there was no other indication of malnutrition) 
until July 2006 and weight gain has been shown thereafter, 
the criteria for a 60 percent rating have not been met and a 
rating in excess of 40 percent is not warranted under this 
method for evaluating hepatitis C.

Hepatitis C may also be evaluated by considering the 
frequency and duration of incapacitating episodes that are 
caused by the disability.  The criteria call for the 
existence of symptoms, such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain, to be associated with the incapacitating episodes.  As 
noted previously, the evidence shows that the Veteran has 
experienced fatigue, malaise, and anorexia.  VA examination 
and treatment records also document instances of nausea, 
vomiting, arthralgia, and right upper quadrant pain.  With 
those symptoms present, the Veteran must experience 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period in order to meet the 
criteria for a 60 percent rating.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7354).

The March 2004 examination indicated that the Veteran had 
experienced incapacitating episodes.  At that time, he stated 
that he had 100 "attacks" per year.  The examiner noted 
that incapacitating episodes were still present, but he did 
not comment on their duration.  In contrast, the January 2005 
examination suggested that the Veteran did not experience 
incapacitating episodes.  However, during the hearing, the 
Veteran testified that he did in fact experience 
incapacitating episodes as a result of the symptoms related 
to his hepatitis C.  He stated that he would basically be 
bedridden.  The Veteran stated that the episodes occurred 
about once per month and lasted up to five days.  Thus, 
throughout a 12-month period, the duration of the 
incapacitating episodes might approximate 60 days, or between 
8 and 9 weeks.  At the July 2007 VA examination, the Veteran 
reported even a longer duration of incapacitating episodes-
more than ten per 12-months lasting over ten days per 
episode.  Thus, the duration would be at least 100 days per 
12-month period, or between 14 and 15 weeks.

Based on the Veteran's reports of incapacitating episodes, 
the requisite duration of incapacitating episodes appears to 
have been demonstrated.  Although there is no medical 
documentation of the incapacitating episodes, the criteria do 
not call for prescribed bed rest; only for a requirement of 
bed rest with treatment by a physician.  Cf. 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235 to 5243) (2008) (containing a 
definition for incapacitating episodes related to the spine 
that includes prescribed bed rest).  When asked to comment on 
the matter, the examiner who conducted the July 2007 
examination did not refute the Veteran's reports.  In fact, 
he appeared to support the Veteran's reports by referring to 
several instances in 2007 when the Veteran sought treatment 
for abdominal pain, thereby meeting the requirement for 
"treatment by a physician."  Should reasonable doubt arise 
on a particular issue, such doubt will be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  In light of the definition for 
incapacitating episodes, as stated in Diagnostic Code 7354, 
and with reasonable doubt resolved in favor of the Veteran, 
the evidence shows that the Veteran has at least as likely as 
not experienced incapacitating episodes having a total 
duration of at least six weeks in a 12-month period.  
Therefore, an increased rating is warranted as the criteria 
for a 60 percent have been met during the pendency of the 
claim.

Although the Veteran's hepatitis B and hepatitis C warrants a 
disability rating of 60 percent, an even higher schedular 
rating of 100 percent (total disability) is not warranted.  
The evidence indicates that the Veteran has experienced 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right quadrant pain on a daily 
basis as a result of hepatitis C.  However, the symptoms have 
not been shown to be near-constant and debilitating in 
nature.  See 38 C.F.R. § 4.114 (Diagnostic Code 7354).  The 
July 2007 VA examination report did indicate that the Veteran 
reported near-constant fatigue and malaise.  However, the 
examiner did not characterize the Veteran's symptoms as near-
constant and debilitating on examination.  He stated that the 
disability had a moderate or severe impact on several of the 
Veteran's daily activities.  The examiner did not suggest 
that the Veteran was totally disabled.  Likewise, the January 
2005 VA examiner found that symptoms associated with the 
Veteran's hepatitis C occurred daily, but it still allowed 
him to function.  VA treatment records reflect that the 
Veteran has received regular treatment for hepatitis C, 
particularly for abdominal pain.  Nevertheless, the records 
do not indicate that the symptoms have been near-constant and 
debilitating.  Moreover, at his hearing, the Veteran 
characterized the symptoms as occurring daily.  Without 
sufficient evidence showing near-constant debilitating 
symptoms associated with hepatitis C, the criteria for a 100 
percent schedular rating have not been met.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's hepatitis B or 
hepatitis C has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to an evaluation in excess of 40 percent 
for hepatitis B and hepatitis C-60 percent, but no higher.  
In reaching this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A 60 percent rating for hepatitis B and hepatitis C is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


